DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
FOREIGN APPLICATIONS
DENMARK PA201900599 05/20/2019
DENMARK PA201900598 05/20/2019
DENMARK PA201900612 05/21/2019
DENMARK PA201900636 05/24/2019
	This office action is in response to Applicant’s amendment submitted March 3, 2021.  Claims 1, 4-13, 15, 18, and 21-23 are pending.
The rejection of claims 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
	The limitations of claim 3 were incorporated into claim 1.  Any prior art or double patenting rejection which did not include claim 3 is withdrawn.

Reasons for Allowance
Accordingly, Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/LAYLA D BERRY/Primary Examiner, Art Unit 1623